Parker, C. J.
The question to be decided in this case is, whether Peter Presho, the grandfather of the pauper, had gained a settlement in Taunton, by having resided there one year before the 10th of April, 1767 ; it being agreed that neither he nor his family were warned to depart from that town.
*It appears that, on the 28th of January, 1766, he had caused his family to be removed from Raynham to *312Taunton, where he had some months before hired a house, with intent to remove and dwell therein ; that he himself, before the removal of his family, had left Raynham, without any intention to return thither, and having, in fact, no domicile there, after he commenced his excursion to New Jersey; that, when he returned, he came to Taunton, to his family, and not to Raynham; and that he continued to live in Taunton for eight or ten years, during which lime he built a house there, which he occupied with his family.
Under these circumstances, we are of opinion that, within the intent and meaning of the law then in force, he came to reside in Taunton when he changed his domicile and removed his family to that place. He must be considered as having left Raynham,, and given up his settlement, when he went abroad ; having before that time provided a new habitation in Taunton, and intending to return to and to make his final home at that place.
Had legal process, for any cause, issued against him, it could not have been served by leaving a summons or a copy at his former dwelling-house in Raynham, as his last and usual place of abode; for where his family dwelt was his house, and his absence could not render it less his domicile. A warning by Taunton, left at the house occupied by his family in that town, would have been sufficient to prevent his acquiring a settlement there, and to exonerate them from the obligation to support him or his family, although he had not personally come to reside there.
The removal of his family was an act of notoriety sufficient to put Taunton on its guard; and not having warned him or his family, that town must be considered as having adopted him as an inhabitant. We think his residence commenced, constructively, at Taunton on the 28th of January, 1766, when the house he had hired began to be occupied, according to his views and inten tians when he contracted for it. The plaintiffs must * therefore be called, and the defendants have judgment for their costs.
Plaintiffs nonsuit.